Reasons for Allowance
Claims 1-6, 8, 9 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide an applicator mitt as claimed in claim 1.  The closest prior art of record is Brunner et al. (US Patent Application No. 2007/0048062) and Lammott (US Patent No. 2,040,052).  Brunner et al. teach an applicator mitt comprising first and second layers forming first and second opposed surfaces of the applicator mitt, one of the first and second layers having a thermoweldable layer thereon, the first and second layers being attached to one another at a perimeter weld created via heating of the thermoweldable layer at a perimeter of the first layer.  Brunner et al. fail to teach a perimeter weld forming a cross-sectional profile of the applicator mitt which has a bevelled or chamfered edge of the first opposed surface.  Lammott teaches a mitt comprising a flared sleeve.  Lammott fails to teach an applicator mitt, one of the first and second layers having a thermoweldable layer thereon, the first and second layers being attached to one another at a perimeter weld created via heating of the thermoweldable layer at a perimeter of the first layer, the perimeter weld forming a cross-sectional profile of the applicator mitt which has a bevelled or chamfered edge of the first opposed surface.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        4/12/2021